Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
In the below 101 analysis, the last limitation of claim 1 is further broken into three parts in order to fully consider the claims in light of Applicant’s argument that the analysis of each claim limitation is oversimplified. See Response filed March 2, 2021 [page 12 line 5] – Examiner should avoid over simplifying the claims, and Response filed March 2, 2021 [page 12 lines 12-15] – Examiner should further take into consideration the condition by which the parameter is calculated. The conditional language falls within a mental step category, and not a mathematical calculation. See PEG 2019, Example 40 analysis under 2A prong one of claim 1. After splitting up the claim, the other two limitations are still considered mathematical calculations under a 2A prong one analysis.
Additionally Applicant makes the argument, “while some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims” (See Response filed March 2, 2021 [page 13 lines 1-3], and “claim 1 does not recite a mathematical relationship, formula, or calculation” (See Response filed March 2, 2021 [page 13 lines 4-5]). However, two limitations in claim 1 require a processor configured to “calculate” in the language of the claim itself – (1) “calculate a model output…” being the first “calculate” limitation, and (2) “calculate a first parameter…” being the second “calculate” limitation. Applicant’s references to Example 38 “Simulating an Analog Audio Mixer” and 
Applicant’s last 101 argument is that examiners should be careful to distinguish claims that recite an exception and claims that merely involve an exception, also mentioning that including a mathematical equation does not render the claim abstract, (see Response file March 2, 2021 [page 13 lines 11-25]). While the cited MPEP section involves a mathematical equation and not a mathematical calculation, as is the case with claim 1, the analysis is still relevant. The example cited in the MPEP 2106.04(II)(A)(1), distinguishes between a first claim: “A machine comprising elements that operate in accordance with F=ma” and a second claim, “A teeter-totter comprising an elongated member pivotably attached to a base member, having seats and handles attached at opposing sides of the elongated member.” The first claim includes an equation so requires further analyzing the claim under step 2A prong two, while the second claim is merely based on the concept of a lever pivoting on a fulcrum. In the instant case, the claims actually include the language of “calculate” which triggers further analyzing step 2A prong two and step 2B, so the full eligibility analysis is required. 
With respect to Applicant’s prior art rejection arguments, Applicant points to differences between the amended claim language and the prior art of record. In order to fully respond to applicant’s 
In the first prior art argument, Applicant argues that Mifflin et al. does not disclose, “upon determining a difference between the calculated model output and the acquired observation data is determined to be equal to or greater than a preset threshold, calculate a first parameter from the acquired observation data by applying the difference between the calculated model output and the observation data to the first statistical model”, (See Response filed March 2, 2021 [page 16 lines 3-8]).  Examiner agrees that Mifflin et al does not, however, as explained below, U.S. Pub 2017/0342808 (Dykstra) and U.S. Pub. 2014/0262246 (Li) fully disclose this amended limitation.  Therefore, the argument is moot.
In the second prior art argument, Applicant argues Usadi et al. does not disclose, “a plurality of mathematical models based on environment data and the observation data”, further arguing that an inverse operator is not comparable to a mathematical model and is not used in a similar way as set forth in claim 1, (See Response filed March 2, 2021 [page 17 lines 1-2]). Unless the language “mathematical model” is being used lexicographically, a broadest reasonable interpretation (BRI) applies. Under a broadest reasonable interpretation, “mathematical model” could mean any model that uses math. Therefore, any and all of the surrogate solution modeling techniques disclosed in Usadi, [col 9 ln 57 - col 10 ln 5], would qualify as “mathematical models” under the BRI. Usadi provides specific examples of mathematical models in the context of reservoir simulations, “Often mathematical models termed “reservoir simulation models” are used to simulate hydrocarbon reservoirs”, [col 1 ln 53-54]; “Reservoir simulation model” refers to a specific mathematical representation”, [col 9 ln 5-6]; and “reservoir simulation may include a combination of different types of surrogate solution methods for different regions of space or time”, [col 10 ln 3-5]. Under this interpretation, a plurality of mathematical models includes a plurality of solution surrogates that are a formulation of Darcy’s Law, [col 9 ln 53-54], where 
In the third prior art argument, Applicant argues Usadi et al. does not disclose, “a plurality of statistical models based on parameters, and region information including each point at which observation data was obtained”, (See Response filed March 2, 2021 [page 17 lines 7-9]). As shown in FIG. 2, a reservoir can be divided into a plurality of sub-regions or computational cells, and “computational cell 202 may be represented by a functional relationship, or ‘solution surrogate,’ generated by a machine learning technique, such as a neural net, probability tree, support vector machine, radial basis functions, and the like”, Usadi [col 10 ln 43-47]. The solution surrogates include parameters such as “w”, Usadi [col 12 ln 5]. Finally, a solution surrogate for each of the coarse cells or sub-regions are determined, [col 11 ln 56-59], and the results are stored in a database for later presentation, [col 11 ln 39]). Thus, a plurality of statistical models (i.e. solution surrogates for each coarse cell with a model parameter “w”, [col 11 ln 57]; and [col 12 ln 5]) are stored with reference to region information (i.e. the coarse cells or sub-regions, [col 11 ln 58]). Additional region information may include training sets, [col 13 ln 59-61]. As known in the art, a training set inherently includes a set of points, with each point being (input/environment) data and corresponding (output/observation) data.
The last argument is with regards to WO 2014/189523 (Singh), and Singh has been replaced by the combination of Dykstra and Li to address the amended claim language, so the argument is moot.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “a database” by incorporating by reference claim 1 line 3, and the claim also recites “the database unit” in claim 2 line 2 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With respect to claims 3-5 and 7-10, these claims are rejected under 35 U.S.C. 112(b) for incorporating by reference the indefinite language of claim 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
With respect to claim 1, applying step 1, the preamble of claim 1 claims a device so this claim falls within the statutory category of a machine. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A modeling device that models observation data, the modeling device comprising: 
a database that stores a plurality of mathematical models based on environment data and the observation data, a plurality of statistical models based on parameters, and region information including each point at which the observation data was obtained; 
a memory coupled to a processor storing instructions, that when executed by the processor, configure the processor to:  

apply a first mathematical model, of the plurality of mathematical models or a first statistical model, of the plurality of statistical models, 
calculate a model output by applying the acquired environment data to the first mathematical model at each point included in the region information, and 
upon determining a difference between the calculated model output and the acquired observation data is determined to be equal to or greater than a preset threshold, calculate a first parameter from the acquired observation data by applying the difference between the calculated model output and the observation data to the first statistical model and apply the first statistical model using the calculated parameter. 

The limitation of “calculate a model output by applying the acquired environment data to the first mathematical model at each point included in the region information” is an abstract idea because it is claiming a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). The limitation, as drafted and under a broadest reasonable interpretation, is a functional limitation that can be performed by solving a physics equation. For example, to perform this limitation, one could calculate the model output of Darcy’s law given the input parameters of pressure drop, permeability of a particular medium, and viscosity of a particular fluid in a particular region.
The limitation of “upon determining a difference between the calculated model output and the acquired observation data is determined to be equal to or greater than a preset threshold” is an abstract idea because it is claiming a mental process and a mathematical calculation. See MPEP 2106.04(a)(2)(III) and MPEP 2106.04(a)(2)(I)(C). The limitation, as drafted and under a broadest reasonable interpretation, encompasses a user performing a calculation of subtracting the calculated model output from the acquired observation data to get a result, and then comparing that result to a 
	The limitation of “calculate a first parameter from the acquired observation data by applying the difference between the calculated model output and the observation data to the first statistical model” is an abstract idea because it is claiming two mathematical calculations. MPEP 2106.04(a)(2)(I)(C). The limitation, as drafted and under a broadest reasonable interpretation, encompasses a user performing the calculation of subtracting (“applying the difference”) the calculated model output from the acquired observation data to get resulting data, and then solving for an equation that best fits the resulting data. For example, one could calculate the slope (m) and intercept (b) of a line that best fits three points of the resulting data using linear regression to perform the “calculate a first parameter” part of the limitation.
	The limitation of “apply the first statistical model using the calculated parameter” is an abstract idea because it is claiming a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). The limitation, as drafted and under a broadest reasonable interpretation, is a functional limitation that can be performed by creating an equation such as a line with the previously solved for parameters (y=mx+b), and applying the equation to some inputs (x’s) to solve for some outputs (y’s).
Under step 2A prong two, the judicial exception has not been integrated into a practical application. In particular, the claim recites four additional limitations: (1) a database that stores a plurality of mathematical models based on environment data and the observation data, a plurality of statistical models based on parameters, and region information including each point at which the observation data was obtained; (2) a memory coupled to a processor storing instructions, that when executed by the processor, configure the processor to: (3) acquire the observation data and the 
The first additional limitation of (1) “a database that stores a plurality of mathematical models based on environment data and the observation data, a plurality of statistical models based on parameters, and region information including each point at which the observation data was obtained;” is insignificant extra-solution activity because it involves selecting a particular data source or type of data to be manipulated. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The database is merely storing three particular types of data: a mathematical model, a statistical model, and region information.
The second additional limitation of (2) “a memory coupled to a processor storing instructions, that when executed by the processor, configure the processor to:” falls within the “apply it” category because this limitation is directed to merely storing instructions for and applying the abstract idea on a general purpose CPU, which is not enough to transform an abstract idea into patent eligible subject matter. See MPEP 2106.04(d) referencing MPEP 2106.05(f).
The third additional limitation of (3) “acquire the observation data and the environment data” is insignificant extra-solution activity because it involves mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The term “acquire” is a synonym for gather, and observation data and environment data are simply types of data to be gathered.
The fourth additional limitation of (4) “apply a first mathematical model, of the plurality of mathematical models or a first statistical model, of the plurality of statistical models” falls within the “apply it” category because this limitation is directed to merely applying the abstract idea of performing a mathematical calculation on a general purpose CPU, which is not enough to transform an abstract idea into patent eligible subject matter. See MPEP 2106.04(d) referencing MPEP 2106.05(f).
If the claim, as a whole, integrates the recited judicial exception into a practical application, then it would be patent eligible, but looking at the claim as a whole, none of the relevant considerations from 
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that is beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution actively will require further analysis.
The claim, as drafted, does not include additional elements that are sufficient to amount to significantly more because the additional elements are considered well understood, routine and conventional. The first additional limitation of (1) “a database that stores…” amounts to electronic record keeping which is considered well understood, routine, and conventional. See MPEP 2106.05(d)(II)(iii). The third additional limitation of (3) “acquire the observation data and the environment data” amounts to retrieving information in memory which is considered well understood, routine, and conventional. See MPEP 2106.05(d)(II)(iv). The second and fourth additional limitations fall within the “apply it” category, so they do not need to be considered under Step 2B.
Looking at the claim limitations as an ordered combination, claim 1 does not amount to significantly more. Neither the claim as written, nor the specification indicates that the conventional parts of a CPU executing database software, the CPU executing data reading software, and the CPU executing calculations are arranged or organized in an unconventional manner. For the foregoing 

Regarding claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The modeling device according to claim 1, wherein the database unit stores a plurality of mathematical models and associated regions in which the plurality of mathematical models are set as targets, and wherein the processor is configured to acquire a point included in the region information and applies the mathematical model associated with the region including the acquired point. The limitation “applies the mathematical model associated with the region including the acquired point” is an abstract idea because it is claiming a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). The limitation, as drafted and under a broadest reasonable interpretation, can be performed by inputting a point or tuple into a mathematical equation, such as Darcy’s law. This judicial exception is not integrated into a practical application because the additional limitations of (1) “wherein the database unit stores a plurality of mathematical models and associated regions in which the plurality of mathematical models are set as targets” and (2) “wherein the processor is configured to acquire a point included in the region information” are insignificant extra-solution activity. The limitation of (1) “wherein the database unit stores a plurality of mathematical models and associated regions in which the plurality of mathematical models are set as targets” is extra-solution activity because it involves selecting a particular data source or type of data to be manipulated. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation of (2) “wherein the processor is configured to acquire a point included in the region information” is insignificant extra-solution activity because it involves mere data gathering (i.e. acquiring). See MPEP 2106.04(d) referencing MPEP 2106.05(g). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the database unit storing particular records is considered well understood, routine, and 

Regarding claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The modeling device according to claim 2, wherein the processor is configured to acquire the point included in the region information, and when the acquired point is included in a plurality of regions, apply the mathematical models associated in each of the plurality of regions, adds model outputs calculated in each of the mathematical models, and sets the added model output as the model output. The bolded limitation is an abstract idea because it is claiming a mental process and two mathematical calculations. See MPEP 2106.04(a)(2)(III) and MPEP 2106.04(a)(2)(I)(C). The first part of the bolded limitation “when the acquired point is included in a plurality of regions,” is a conditional which requires some form of comparison, which is a mental process that can be performed in the human mind. The second part of the bolded limitation, “apply the mathematical models associated in each of the plurality of regions,” as drafted and under a broadest reasonable interpretation, can be performed by inputting a point or tuple into two mathematical equations. The third part of the bolded limitation, “adds model outputs calculated in each of the mathematical models” is the mathematical calculation of adding or taking the sum of outputs. The judicial exception is not integrated into a practical application because the additional limitations of “wherein the processor is configured to acquire the point included in the region information” and “sets the added model output as the model output” are insignificant extra-solution activity. The first additional limitation of “processor is configured to acquire the point included in the region information” is extra-solution activity because it involves mere data gathering (i.e. acquiring). See MPEP 2106.04(d) referencing MPEP 2106.05(g). The 

Regarding claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The modeling device according to claim 3, wherein the processor is configured to, when a difference between the added model output and the acquired observation data is determined to be equal to or greater than a preset threshold, calculate the parameter from the acquired observation data, apply the statistical model using the calculated parameter, and record the application of the statistical model in the region information in association with the acquired point. The bolded limitation is repeating the language of claim 1, and is an abstract idea because it is claiming a mathematical calculation for the same reason. See MPEP 2106.04(a)(2)(I)(C). The additional limitation of “record the application of the statistical model in the region information in association with the acquired point” is not integrated into a practical application because it is insignificant extra-solution activity of storing output data.  See MPEP 2106.04(d)(1) linking to MPEP § 2106.05(g)(3). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because storing data has been found by the courts to be well understood, routine and conventional. See MPEP 2106.05(d)(ll)(iv). For the foregoing reasons, claim 4 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.


With respect to claim 5, The claim(s) recite(s) The modeling device according to claim 4, wherein the processor is configured to, when the acquired point is included in a plurality of regions, record the application of the mathematical model associated in each of the plurality of regions in the region information in association with the acquired point. The additional limitation of “wherein the processor is configured to, when the acquired point is included in a plurality of regions, record the application of the mathematical model associated in each of the plurality of regions in the region information in association with the acquired point” is not integrated into a practical application because it is insignificant extra-solution activity of storing output data.  See MPEP 2106.04(d)(1) linking to MPEP § 2106.05(g)(3). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because storing data has been found by the courts to be well understood, routine and conventional. See MPEP 2106.05(d)(ll)(iv). For the foregoing reasons, claim 5 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

Regarding claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The modeling device according to claim 5 wherein the region information is geographic information and the point included in the region information is a point expressed by a coordinate position. This judicial exception is not integrated into a practical application because the additional limitation of “wherein the region information is geographic information and the point included in the region information is a point expressed by a coordinate position” is insignificant extra-solution activity. The additional limitation is insignificant extra-solution activity because it involves selecting a particular data source or type of data to be manipulated. See MPEP 2106.04(d)(I) referencing MPEP 2106.05(g). The database is merely storing “geographic information and the point included in the 


Regarding claim 8, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The modeling device according to claim 7, further comprising: wherein the processor is configured to: use the region information in which the application of the statistical model or the application of the mathematical model is recorded, specify the statistical model or the mathematical model recorded in the region information at each prediction target point, and calculate the model output by applying the specified statistical model or the mathematical model. The bolded limitation is an abstract idea because it is claiming both a mental step and a mathematical calculation. See MPEP 2106.04(a)(2)(III) and MPEP 2106.04(a)(2)(I)(C). The first part of the bolded limitation, “use the region information in which the application of the statistical model or the application of the mathematical model is recorded, specify the statistical model or the mathematical model recorded in the region information at each prediction target point” is a mental step because it requires specifying a mathematical model or statistical model based on region information, which is a mental process that can be performed in the human mind using a piece of paper by looking at a chart of equations mapped by region information and selecting the equations that correspond to a certain region. The second part of the bolded limitation, “calculate the model output by applying the specified statistical model or the mathematical model”, as drafted and under a broadest reasonable interpretation, is a functional 
 
With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The modeling device according to claim 8, wherein the processor is configured to specify the plurality of statistical models or the plurality of mathematical models recorded in the region information at each of a plurality of prediction target points, and calculate model outputs by applying the plurality of specified statistical models or the plurality of specified mathematical models respectively, adds the calculated model outputs respectively to set the added model output as the model output. The bolded limitation is an abstract idea because it is claiming both a mental step and two mathematical calculations. See MPEP 2106.04(a)(2)(III) and MPEP 2106.04(a)(2)(I)(C). The first part of the bolded limitation, “wherein the processor is configured to specify the plurality of statistical models or the plurality of mathematical models recorded in the region information at each of a plurality of prediction target points,” is a mental step because it requires specifying a mathematical model or statistical model based on region information, which is a mental process that can be performed in the human mind using a piece of paper by looking at a chart of equations mapped by region information and selecting the equations that correspond to a certain region. The second part of the bolded limitation, “calculate model outputs by applying the plurality of specified statistical models or the plurality of specified mathematical models respectively”, as drafted and under a broadest reasonable interpretation, is a functional limitation that is a calculation because it adds the calculated model outputs respectively to set the added model output as the model output”, as drafted and under a broadest reasonable interpretation, is a functional limitation that is a calculation because it is claiming adding. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only abstract ideas have been claimed in this claim. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 9 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The modeling device according to claim 9, further comprising: wherein the processor is configured to:  correct the region information in which the application of the statistical model and the application of the mathematical model are recorded, specify the statistical model or the mathematical model recorded in the region information at each point included in the region information, calculate a correction model output by applying the specified statistical model or the mathematical model, and when a difference between the calculated model output and the acquired observation data is determined to be equal to or greater than a preset threshold, calculate a correction parameter from the acquired observation data and applies the statistical model using the calculated parameter.  The bolded limitation is an abstract idea because it is claiming three mental processes and three mathematical calculations. See MPEP 2106.04(a)(2)(III) and MPEP 2106.04(a)(2)(I)(C). The first bolded limitation of, “wherein the processor is configured to:  correct the region information in which the application of the statistical model and the application of the mathematical model are recorded,” is a mental process because it involves changing data (i.e. correcting) which can be performed in the human mind or on a piece of paper. For example, region specify the statistical model or the mathematical model recorded in the region information at each point included in the region information,” is a mental step because it requires specifying a mathematical model or statistical model based on region information, which is a mental process that can be performed in the human mind using a piece of paper by looking at a chart of equations mapped by region information and selecting the equations that correspond to a certain region. The third bolded limitation of, “calculate a correction model output by applying the specified statistical model or the mathematical model”, as drafted and under a broadest reasonable interpretation, is a functional limitation that is a calculation because it can be performed by solving an equation. The fourth bolded limitation of, “when a difference between the calculated model output and the acquired observation data is determined to be equal to or greater than a preset threshold” is a conditional which requires some form of comparison, which is a mental process that can be performed in the human mind. The last part of the bolded limitation of, “calculate a correction parameter from the acquired observation data and applies the statistical model using the calculated parameter” as drafted and under a broadest reasonable interpretation, is a functional limitation that is a calculation because it can be performed by solving two equations. For example, one could calculate the slope (m) and intercept (b) of a line that best fits three points of the acquired observation data using linear regression to perform the “calculate a correction parameter” part of the limitation, and then use the previously solved for parameters (m, b) to “apply the statistical model using the calculated parameter” in a linear equation (y=mx+b) to solve for some outputs (y’s). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only abstract ideas have been claimed in this claim. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/126585 (Mifflin) in view of US Pat. 10,198,535 (Usadi) in further view of U.S. Pub. 2017/0342808 (Dykstra) and U.S. Pub. 2014/0262246 (Li).

With respect to claim 1, Mifflin teaches A modeling device that models observation data, the modeling device comprising (computing system 110 as seen in FIG. 6): a memory coupled to a processor storing instructions, that when executed by the processor, configure the processor to (in FIG. 6, system memory 114 coupled to processor 116, [0061] lines 5-6; the system memory contains data and/or program modules operated on by processor, [0064] lines 6-7):  acquire the observation data and the environment data (program module 130 is known software for data input retrieval of model parameters, [0055] page 22 lines 8 - 12), apply a first mathematical model, of the plurality of mathematical models (running a first intermediate model 214, [0073] page 27 lines 25-28) or a first statistical model, of the plurality of statistical models (running second intermediate model 218, [0073] page 28 line 1), calculate a model output by applying the acquired environment data to the first 
Mifflin does not teach a database that stores a plurality of mathematical models based on environment data and the observation data, a plurality of statistical models based on parameters, and region information including each point at which the observation data was obtained; or upon determining a difference between the calculated model output and the acquired observation data is determined to be equal to or greater than a preset threshold, calculate a first parameter from the acquired observation data by applying the difference between the calculated model output and the observation data to the first statistical model.
	However, Usadi teaches a database that stores a plurality of mathematical models (database that stores a combination of surrogate solutions for different regions of space or time, [col 10 ln 2-8]; surrogate solutions may include neural net, approximation of the inverse operator of a matrix, formulation of Darcy’s law, a relationship of the flow response at a flux interface, or combination of different methods, [col 9 ln 57]-[col 10 ln 8]) based on environment data and the observation data (training set, [9 ln 57]), a plurality of statistical models based on parameters (surrogate solutions based on approximation of the inverse operator, [col 9 ln 61]; which includes parameter "w" [col 12 ln 5]), and region information including each point at which the observation data was obtained (training set from FIG. 5 for each region, [col 13 ln 59-61]; including each point such as injector well 504 and producer well 506, [col 13 ln 36-38]).

	However, Dykstra teaches upon determining a difference between the calculated model output and the acquired observation data is determined to be equal to or greater than a preset threshold, calculate from the acquired observation data by applying the difference between the calculated model output and the observation data to the first statistical model (model residual calculated, [0039] lines 12-14; if unmodeled dynamics is found to be beyond acceptable limitation, a hybrid model generator is used to obtain a hybrid model to complement the physical model generator, [0040] lines 3-7).
	Dykstra does not specifically teach calculate a first parameter from the acquired observation data by applying the difference between the calculated model output and the observation data to the first statistical model.
	However, Li teaches calculate a first parameter (BETA_1(k), [0036]) from the acquired observation data by applying the difference between the calculated model output and the observation data to the first statistical model (error between actual measurement casing pressure and predicted calculation casing pressure is predication error e(k+1), [0032]; and error e(k+1) is predicted using a polynomial error fitting method, [0034]).
It would have been obvious to one skilled in the art before the effective filing date to combine Mifflin with Usadi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Mifflin discloses a system that teaches all of the claimed features except a database with mathematical models, statistical models and region information; and that the parameter is specifically calculated from the difference between calculated model output and observation data. Usadi teaches a database that stores 
It would have been obvious to one skilled in the art before the effective filing date to combine Mifflin in view of Usadi with Dykstra because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Mifflin in view of Usadi discloses a system that teaches all of the claimed features except the conditional, “upon determining a difference between the calculated model output and the acquired observation data is determined to be equal to or greater than a preset threshold” and that the statistical model is specifically calculated from the difference between calculated model output and observation data. Dykstra teaches a conditional based on the residual difference between calculated model output as unmodeled dynamics ([0040] line 4; see also [0045] lines 20-21). Mifflin teaches a similar conditional, but without the specificity of using unmodeled dynamics as the gauge for determining acceptable level of error (if first intermediate model is not sufficiently calibrated, generate second intermediate model using analytical model reduction technique such as principle component analysis, where the calculated parameter is a component of the PCA, [0050] page 19 lines 13-32). A person having skill in the art would have a reasonable expectation of determining an acceptable level of error, (Mifflin [0050] page 19 line 19) by determining unmodeled dynamics are beyond an acceptable limitation, (Dykstra, [0040] lines 4-
It would have been obvious to one skilled in the art before the effective filing date to combine Mifflin in view of Usadi and Dykstra with Li because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Mifflin in view of Usadi and Dykstra discloses a system that teaches all of the claimed features except that the parameter is specifically calculated from the difference between calculated model output and observation data. Li teaches that the parameter (BETA_1(k), [0034]-[0036]) is specifically calculated from the difference between calculated model output (prediction calculation, [0032]) and observation data, (measurement casing pressure [0032]). When a first intermediate model that is based purely on physics does not contain an acceptable level of error, Mifflin suggests using a second intermediate model that converts the sufficiently fine model from one that is identifiable with a representation of physics to one that is mathematical in nature, [0050] page 19 lines 31-32). A person having skill in the art would have a reasonable expectation of successfully using the model of Li, ([0034]-[0036]), as the second intermediate model of Mifflin ([0050] lines 26-32). Therefore, it would have been obvious to combine Mifflin, Usadi and Dykstra with Li to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 2, Mifflin in view of Usadi and Dykstra in further view of Li teaches all of the limitations of claim 1, as noted above. Mifflin further teaches wherein the processor is configured to acquire a point included in the region information (point 66, [0050] page 19 ln 6) and applies the mathematical model associated with the region including the acquired point (running a first intermediate model 214, [0073] page 27 lines 25-28).

However, Usadi teaches wherein the database unit stores a plurality of mathematical models and associated regions in which the plurality of mathematical models are set as targets (combination of different surrogate solution methods for different regions in space stored in database, [col 10 ln 2-8]).
It would have been obvious to one skilled in the art before the effective filing date to combine Mifflin with Usadi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Mifflin discloses a system that teaches all of the claimed features, and additionally teaches a database with the claimed parameters (Mifflin [0055]). Mifflin does not explicitly describe a database unit that stores a plurality of mathematical models. Usadi teaches that by storing solution surrogates (i.e. models), these solution surrogates may be re-used in subsequent simulations (Usadi [col 10 ln 7]). A person having skill in the art would have a reasonable expectation of successfully re-using the models disclosed in Mifflin by modifying Mifflin with the database in Usadi. Therefore, it would have been obvious to combine Mifflin with Usadi to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


Claims 3-5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/126585 (Mifflin) in view of U.S. Pat. 10,198,535 (Usadi) in further view of U.S. Pub. 2017/0342808 (Dykstra) and U.S. Pub. 2014/0262246 (Li) in still further view of U.S. Pub 2009/0198477 (Benish).

With respect to claim 3, Mifflin in view of Usadi and Dykstra in further view of Li teaches all of the limitations of claim 2, as noted above. Mifflin further teaches wherein the processor is configured to 
Mifflin, Usadi, and Li do not teach when the acquired point is included in a plurality of regions, apply the mathematical models associated in each of the plurality of regions, adds model outputs calculated in each of the mathematical models, and sets the added model output as the model output.
However, Benish teaches when the acquired point (for example, point P1 of Well 1 at gauge 710 in FIG. 7B, [0069]) is included in a plurality of regions (series of models to represent the completion flow, [0064]), apply the mathematical models associated in each of the plurality of regions, adds model outputs calculated in each of the mathematical models (cumulative commingled production (Q.sub.T,i), [0073], note that (Q.sub.T,i) is the sum of the predicted cumulative production as defined in paragraph [0023]), and sets the added model output as the model output (sets as part of cumulative production, step 112 from Fig. 6).
It would have been obvious to one skilled in the art before the effective filing date to combine Mifflin in view of Usadi and Dykstra in further view of Li with Benish because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Mifflin in view of Usadi and Dykstra in further view of Li discloses a system that teaches all of the claimed features except apply the mathematical models associated in each of the plurality of regions, adds model outputs calculated in each of the mathematical models. Benish teaches using a hydraulics model to explain the measurement of a pressure gauge at a single point, but because the pressure gauge measures pressure from comingled wells, a series of models must be combined in order to effectively model the converging flow though tubulars (Benish [0065]). A person having skill in the art would have a reasonable expectation of successfully decreasing uncertainty (Benish, [0004]) in the system taught by Mifflin in view of Usadi and Dykstra in further view of Li by modifying Mifflin in view of Usadi and Dykstra in further view of Li with the two reservoir model of Benish. Therefore, it 

With respect to claim 4, Mifflin in view Usadi, Dykstra, Li and Benish teaches all of the limitations of claim 3, as noted above. Mifflin further teaches wherein the processor is configured to, when a difference between the added model output and the acquired observation data is determined to be equal to or greater than a preset threshold, calculate the parameter from the acquired observation data (if first intermediate model is not sufficiently calibrated, generate second intermediate model using analytical model reduction technique such as principle component analysis, where the calculated parameter is a component of the PCA, [0050] page 19 lines 13-32), apply the statistical model using the calculated parameter (once the models are calibrated to the ground-truth model, the model instances at the highest speed level of detail are used to approximate the system, [0052] lines 1-4), and record the application of the statistical model in the region information in association with the acquired point (at block 54, output the model instances from one or more models, [0050] page 19 lines 32-33; where the definition of outputting includes transforming data represented as quantities in storage to other data similarly represented as data in storage, [0025]).

With respect to claim 5, Mifflin in view of Usadi, Dykstra, Li and Benish teaches all of the limitations of claim 4, as noted above. Mifflin, Usadi, and Li do not teach wherein the processor is configured to, when the acquired point is included in a plurality of regions, record the application of the mathematical model associated in each of the plurality of regions in the region information in association with the acquired point. 
However, Benish further teaches wherein the processor is configured to, when the acquired point is included in a plurality of regions, record the application of the mathematical model associated in 
It would have been further obvious to one skilled in the art before the effective filing date to combine Mifflin, Usadi, Dykstra, and Li with Benish because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Mifflin in view of Usadi and Dykstra in further view of Li disclose a system that teaches all of the claimed features except for a point included in a plurality of regions and recording the application of the mathematical model associated in each of the plurality of regions in the region information. Benish teaches using a hydraulics model to explain the measurement of a pressure gauge at a single point, but because the pressure gauge measures pressure from comingled wells, a series of models must be combined in order to effectively model the converging flow (Benish [0065]). A person having skill in the art would have a reasonable expectation of successfully decreasing uncertainty (Benish, [0004]) in the system taught by Mifflin in view of Usadi and Li by modifying Mifflin in view of Usadi and Li with the combined reservoir models of Benish and then recording the predicted rates in a database, so these rates may be used in a later calculations (Benish [0044]). Therefore, it would have been obvious to combine Mifflin in view of Usadi and Li with Benish to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 7, Mifflin in view of Usadi, Dykstra, Li and Benish teaches all of the limitations of claim 5, as noted above. Mifflin further teaches wherein the region information is geographic information n (level of detail can vary spatially, [0046] page 17 line 6) and the point (points 64 and 66 in FIG. 4, [0050]) included in the region information (62a-62d in FIG. 4, [0050])  is a point expressed by a coordinate position (coordinate positions of 64 and 66 are express by x and y parameters in FIG. 4, [0050] page 18 lines 24-25).

With respect to claim 8, Mifflin in view Usadi, Dykstra, Li and Benish teaches all of the limitations of claim 7, as noted above. Mifflin further teaches wherein the processor is configured to: use the region information (model instances 64 and 66 in regions 62a-62d from FIG. 4) in which the application of the statistical model or the application of the mathematical model is recorded, specify the statistical model (second intermediate model, [0050] page 19 lines 26-27) or the mathematical model (first intermediate model, [0050] page 19 lines 4-5) recorded in the region information at each prediction target point, and calculate the model output by applying the specified statistical model or the mathematical model (once the models are calibrated to the ground-truth model, the model instances at the highest speed level of detail are used to approximate the system, [0052] lines 1-4).

With respect to claim 9, Mifflin in view of Usadi, Dykstra, Li and Benish teaches all of the limitations of claim 8, as noted above. Mifflin further teaches wherein the processor is configured to specify the plurality of statistical models (second intermediate model, [0050] page 19 lines 26-27; for at least two dimensions such as uncertainty and fluid representation as seen in FIG. 2, [0046]) or the plurality of mathematical models (first intermediate model, [0050] page 19 lines 4-5; for each dimension, such as uncertainty and fluid representation as seen in FIG. 2, [0050] page 18 line 32) recorded in the region information at each of a plurality of prediction target points (points 64 and 66 as seen in FIG. 4), and calculate model outputs by applying the plurality of specified statistical models or the plurality of specified mathematical models respectively (once the models are calibrated to the ground-truth model, the model instances at the highest speed level of detail are used to approximate the system, [0052] lines 1-4). 
Mifflin and Usadi don’t teach adds the calculated model outputs respectively to set the added model output as the model output.

It would have been obvious to one skilled in the art before the effective filing date to combined Mifflin and Usadi with Benish because this is applying a known technique (of weighting the contributions of different models from Benish) to a known device (the system created by combining Mifflin with Usadi and Li) ready for improvement to yield predictable results. Mifflin and Usadi are the base reference that teach modeling multiple dimensions of a hydrocarbon system (Mifflin, 22a-22e from FIG. 2, [0045]) except the base reference does not teach how to combine models from separate dimensions together. Mifflin in view of Usadi and Li is ready for improvement because models of different dimensions (e.g., 22a and 22c) may contribute to a single output. Benish teaches a known technique of assigning a weight to the calculation of each model and adding them together to get a cumulative model output. Both Benish (at [0004]) and Mifflin (abstract) are directed to the goal of reducing uncertainty in modeling. One having ordinary skill in the art would have recognized that applying the known technique in Benish of assigning a weight to each model output would yield the predictable result of making the cumulative model output each dimension in Mifflin more accurate. Therefore, it would have been obvious to combine Mifflin in view of Usadi and Li with Benish to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 10, Mifflin in view of Usadi, Dykstra, Li and Benish teaches all of the limitations of claim 9, as noted above. Mifflin further teaches wherein the processor is configured to:  correct the region information in which the application of the statistical model and the application of the mathematical model are recorded (add or remove model instances, and regenerate dimensions, [0056] page 22 line 28-30), specify the statistical model or the mathematical model recorded in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2129                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129